oO oO sN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 1 of 23

 

____ FILED ToaEay
Danielle E. Karst (D.C. Bar No. 481881) ~~ EnTereo a |

  

 

 

 

 

 

 

 

Timothy J. Mulreany (Maryland Bar No. 8812160123) COUNSEL/EAR IS 9° oo ae
COMMODITY FUTURES TRADING COMMISSION
Three Lafayette Centre ans
1155 21st Street, N.W. SEP 30 2019
Washington, D.C. 20581
Telephone: (202) 418-6158 (Karst)
Telephone: (202) 418-5306 (Mulreany) CER OS DISTRICT COURT
Facsimile: (202) 418-5523 . “ precy |
dkarst@cftc.gov nan
tmulreany@cftc.gov
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
COMMODITY FUTURES TRADING Case No.
COMMISSION, 2:19-cv-01697-KJD-DJA
Plaintiff, COMPLAINT FOR INJUNCTIVE
RELIEF, RESTITUTION,
V. DISGORGEMENT AND CIVIL
MONETARY PENALTIES UNDER THE
DAVID GILBERT SAFFRON COMMODITY EXCHANGE ACT
a/k/a DAVID GILBERT and
CIRCLE SOCIETY, CORP.,
Defendants.

 

 

Plaintiff, Commodity Futures Trading Commission (“CFTC” or “Commission”), by and

through its attorneys, alleges as follows:
I. SUMMARY

1. From at least December 2017 through the present (the “Relevant Period”), David
Gilbert Saffron a/k/a David Gilbert (“Saffron”), has engaged in a fraudulent scheme to solicit
Bitcoin and United States Dollars (“USD”) from members of the public to participate in a pooled
investment vehicle (“commodity pool” or “Pool”) for trading commodity interests, including
trading binary options contracts on foreign currency (“forex”) and cryptocurrency pairs.

2. During the early stages of his activity, Saffron individually created a business
entity, Circle Society, Corp. (“Circle Society”), on or about September 6, 2018, and used this

entity to perpetuate his fraud. Beginning on or about September 6, 2018 through the present,

 

 
&

oO & SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 2 of 23

Saffron, individually and as principal and agent of Circle Society (collectively, ““Defendants”),
has fraudulently solicited members of the public to participate in a commodity pool operated by
Circle Society.

3. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Defendants, by and through Saffron, have accepted at least $11 million worth of Bitcoin
and USD (Bitcoin, together with USD, “funds”) from no fewer than fourteen members of the
public to participate in their unregistered commodity pool, which Defendants referred to as the
“System” or as one of the purported Circle Society investment plans. Rather than using pool
participants’ funds to trade in binary options contracts as promised, Defendants have
misappropriated participants’ funds (including by retaining participants’ funds in Saffron’s
personal E-Wallet and by using funds to pay other participants) and lied to participants in order
to conceal Defendants’ misappropriation.

4, In furtherance of their fraudulent scheme, Defendants have made material
omissions and misrepresentations in solicitations to actual and prospective pool participants,
including misrepresenting Saffron’s experience and track record and misrepresenting that pool
participants’ funds would be pooled and invested in, among other things, binary options trading
for the benefit of participants.

5. Contrary to Defendants’ representations, Defendants have misappropriated certain
pool participants’ funds by soliciting funds for trading and then retaining such funds in Saffron’s
personal E-Wallet instead of using them to trade on behalf of the Pool as promised. Defendants
did not conduct trading on behalf of participants as promised. Defendants also misappropriated
some portions of participants’ funds by providing Bitcoin to earlier-in-time participants using the

Bitcoin of later-in-time participants to perpetuate their fraud, in the nature of a “Ponzi” scheme.

 
oo NY DH vA FP WH WN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 3 of 23

6. Saffron acted and continues to act at all times during the Relevant Period as a
commodity pool operator (“CPO”) without being registered with the CFTC, as required by the
Commodity Exchange Act (“Act”). From September 6, 2018 through the present, Circle Society
acted and continues to act as a CPO without being registered with the CFTC, and Saffron acted
and continues to act as an associated person (“AP”) of CPO Circle Society without being
registered with the CFTC, as required by the Act.

7. By this conduct, and the conduct further described herein, Defendants have
engaged, are engaging and/or are about to engage in acts and practices in violation of Sections
4c(b), 4k(2), 4m(1), and 40(1)(A)-(B) of the Act, 7 U.S.C. §§ 6c(b), 6k(2), 6m(1), 60(1)(A)-(B)
(2012), and CFTC Regulations (“Regulation(s)”) 4.20(a)(1), (b) and (c), and 32.4, 17 C.F.R.

§§ 4.20(a)(1), (b), (c), and 32.4 (2019).

8. The acts and omissions described herein have all been done by Saffron in the
scope of his employment or office at Circle Society during the September 6, 2018 through the
present timeframe. Therefore, Circle Society is liable for all acts and omissions described
herein, pursuant to Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B) (2012), and Regulation
1.2, 17 C.F.R. § 1.2 (2019).

9, Saffron was a controlling person of Circle Society and did not act in good faith or
knowingly induced Circle Society’s violations of the Act and Regulations described herein
during the September 6, 2018 through the present timeframe. Therefore, Saffron is liable for
Circle Society’s violations of the Act and Regulations, pursuant to Section 13(b) of the Act,
7US.C. § 13c(b) (2012).

10. Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012), the

CFTC brings this action to enjoin Defendants’ unlawful acts and practices and to compel their

 
b&b Ww WN

oO CO J NA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 4 of 23

compliance with the Act and the Regulations promulgated thereunder. In addition, the CFTC
seeks civil monetary penalties and remedial ancillary relief, including, but not limited to, trading
and registration bans, restitution, disgorgement, rescission, pre- and post-judgment interest, and
such other and further relief as the Court deems necessary and appropriate.

11. Unless restrained and enjoined by this Court, Defendants will likely continue to
engage in acts and practices alleged in this Complaint and similar acts and practices, as described
below.

I. JURISDICTION AND VENUE

12. This Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1331
(2012) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2012) (providing that U.S.
district courts have original jurisdiction over civil actions commenced by the United States or by
any agency expressly authorized to sue by act of Congress). In addition, Section 6c of the Act,
7US.C. § 13a-1 (2012), provides that U.S. district courts possess jurisdiction to hear actions
brought by the CFTC for injunctive relief or to enforce compliance with the Act whenever it
shall appear that such person has engaged, is engaging, or is about to engage in any act or
practice constituting a violation of any provision of the Act or any rule, regulation, or order
thereunder.

13. Venue lies properly with this Court pursuant to Section 6c(e) of the Act, 7 U.S.C.
§ 13a-1(e) (2012), because Defendants resided and transacted business in this District, and
certain transactions, acts, practices, and courses of business alleged in this Complaint occurred,

are occurring, or are about to occur in this District.

 
ao ns OOOO

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 5 of 23

Il. THE PARTIES

14. Plaintiff Commodity Futures Trading Commission is an independent federal
regulatory agency charged by Congress with the administration and enforcement of the Act,

7 US.C. §§ 1-26 (2012), and the Regulations promulgated thereunder, 17 C.F.R. pts. 1-190
(2019).

15. Defendant David Gilbert Saffron is a citizen of the Commonwealth of Australia
and sometimes uses the alias “David Gilbert.” Saffron’s last known residence is in Las Vegas,
Nevada. Saffron has never been registered with the CFTC in any capacity.

16. Defendant Circle Society, Corp. is a Nevada corporation based in Henderson,
Nevada. Circle Society, Corp. was incorporated by Saffron on September 6, 2018, with a
purported office at 2450 St. Rose Parkway, Suite 120, Henderson, Nevada. Circle Society, Corp.
has never been registered with the CFTC in any capacity.

IV. STATUTORY BACKGROUND

17. Through Section 4c(b) of the Act, 7 U.S.C § 6c(b) (2012), Congress has given the
CFTC jurisdiction and plenary rulemaking authority over all commodity option transactions.

18. Binary options are “options,” as defined by Section 1a(36) of the Act, 7 U.S.C.

§ 1a(36) (2012), and binary options on commodity futures and “commodities,” as defined by
Section 1a(9) or (19) of the Act, 7 U.S.C. § 1a(9), (19) (2012), are commodity option
transactions pursuant to Section 4c(b) of the Act, 7 U.S.C § 6c(b) (2012), and Regulation 32.2,
17 C-F.R. § 32.2 (2019).

19. 7U.S.C. § 6c(b) makes it unlawful for any person to offer to enter into, enter into,
or confirm the execution of any transaction involving any commodity regulated under the Act

which is of the character of, or is commonly known as, inter alia, an “option,” “bid,” “offer,”

 
bt Ww

sa SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 6 of 23

“put,” or “call,” contrary to any rule, regulation, or order of the CFTC prohibiting any such
transaction or allowing any such transaction under such terms and conditions as the CFTC shall
prescribe.

20. Section 2(c)(2)(B)()(I) and (II), 7 U.S.C. § 2(c)(2)(B)()(D, (ID (2012), provides
in relevant part that the Act applies to, and the CFTC shall have jurisdiction over, an agreement,
contract or transaction in foreign currency (“forex”) that is an option and is offered to, or entered
into with, a person that is not an eligible contract participant (“ECP”), unless the counterparty, or
the person offering to be the counterparty, of the person is one of the enumerated exceptions not
applicable here.

21. An ECP is defined by 7 U.S.C. § 1a(18)(A)(xi) (2012), in relevant part, as an
individual who has amounts invested on a discretionary basis, the aggregate of which is in excess
of $10,000,000, or $5,000,000 and who enters into the agreement, contract or transaction to
manage the risk associated with an asset owned or a liability incurred, or reasonably likely to be
owned or incurred, by the individual.

Vv. FACTS
A. The Fraudulent Scheme

22. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Defendants, by and through Saffron, solicited at least $11 million worth of funds from
no fewer than fourteen participants for the purpose of participating in a commodity pool, which
purportedly traded binary options contracts on forex and cryptocurrency pairs, among other
things. Defendants knowingly and falsely represented to actual and prospective pool participants
that Saffron was an experienced trader producing consistent, high rates of return, including for

well-known investors such as Mark Cuban.

 
me Ww N

oO Oo NS NHN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 7 of 23

23. Saffron used various business entities and trade names, including “Bitcoin Wealth
Management,” “Omnicron Trust” (or alternatively, “Omicron Trust”), and “Circle Society” to
perpetuate his fraud. Defendants solicited and continue to solicit actual and prospective
participants through in-person meetings, word-of-mouth, instant messaging services such as
Telegram, podcasts, and websites operated by Saffron including https://circlesociety.com.

24. Ina January 2018 video recording of Saffron’s presentation to actual and
prospective participants, Saffron performed a hypothetical trading demonstration on a laptop
computer using a “BinBot Pro” trading platform and stated in pertinent part:

The more bots I have running, the more money it is for the bank. Literally, it’s

like printing money. Every thirty seconds, you’re making on average anywhere

between 1 and 400 fiat [currency], or you’re making 1 and 400 Bitcoin.

25. Saffron claimed in his solicitations to actual and prospective participants that he
used “BinBot Pro” to trade forex and cryptocurrency options pairs. In his solicitations, Saffron
failed to advise actual and prospective customers that “BinBot Pro” is a forex and cryptocurrency
trading platform, and that it is unlawful to use it in the United States. Saffron failed to advise
actual and prospective customers that the “BinBot Pro” website contains a disclaimer stating in
relevant part: “BinBot Pro nor its agents or partners are not registered and do not provide any
services on the US territory [sic].”

26. Similarly, in a January 2018 audio recording of another presentation to actual and
prospective participants, Saffron stated in pertinent part:

The System basically is any money you put in, within seven calendar days—

seven days from when you put it in—you get your outlay back. So whatever you

put in, you get your outlay back, fourteen days after that you get two-to-one on

your money. Okay, so you’re getting three-to-one on whatever position you have;

it can go from one Bitcoin all the way to 10,000 Bitcoin, whatever it is. And I

deal with all ranges.

My personal portfolio as you’ve seen has over $717 million . . . company

 
S

aI ND AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 8 of 23

portfolio is about $2 billion. My liquid outlay per day is anywhere between $2
million and $5 million . . . 1 know who to call, and I just know how to do things,
but I don’t know this town yet because I’m integrated in Los Angeles. So you
guys know this town. Perfect. Now I can make you all damn rich.

Test the System out at first; I'll give you a three-day outlay return, just to show
you it works. So three days, you’ll have your full return, outlay and two-to-one.
Any money you give me, half a Bitcoin, $1,000, $2,000, $500 whatever you have
I will triple it in three days and hand it back to you. Then, you can go to your
people and go, ‘this works.’ Any person you bring to me, I’Il give you one-to-one
on whatever they put in. So you bring someone who has three Bitcoin, he puts
three Bitcoin in, fourteen days and then seven-day outlay return, and then another
fourteen days, seven days on that outlay return, he gets his money, you get yours.
Okay? Very simple.

[Question by Prospective Participant]: How . . . you’re probably overwhelmed
with people bringing you clients at this point?

[Saffron’s Answer]: Yes, ] am. I don’t want a client list from you. You’re going

to deal with the clients, okay. A client comes to you and goes, ‘how the f**k do I

get in this?’ I want fifty Bitcoins to go to this guy. Okay. You go, ‘I’ve got Jim

who is putting in fifty Bitcoins.’ I set up a wallet for Jim, send you a wallet

address. He can check it on the computer its zero transactions. It’s his personal

wallet. He puts in the fifty Bitcoin. I send you a contract back, it says fifty

Bitcoin received 12:04 pm. Fifty Bitcoin would be deposited back into wallet

address on Friday, whatever date and fifty Bitcoin will be given to you as your

commission. It’s one-to-one. So understand the concept of that, okay that’s

money, millions within a month.

27. As noted above in the January 2018 audio recording, Saffron falsely guaranteed
actual and prospective participants a return of three hundred percent (300%) on their investment
in three weeks. On an annualized, compounded basis, this equals a rate of return on investment
in excess of 186 million percent (186,000,000%).

28. To induce actual and prospective participants to give Defendants their assets to
purportedly pool and trade on their behalf, Defendants encouraged participants to recommend
and refer others to participate in the fraudulent scheme. Defendants sometimes promised actual

and prospective participants a “referral fee” of one Bitcoin for every Bitcoin they induced their

friends and acquaintances to invest. At other times, Defendants promised actual and prospective

 
&

o Co NS WN WN

10
11
12

B
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document 1 Filed 09/30/19 Page 9 of 23

participants a “referral fee” equal to twenty percent (20%) of the assets invested by their friends
and acquaintances.

29. Most recently, Defendants have solicited participants through the Circle Society
website, https://circlesociety.com (“Website”). Through the Website, Defendants offer
participants various investment plans such as “Weekly BTC,” “Year of the Pig,” and “The Power
of 3.” The plans vary by amount required to be invested and guarantee rates of return within a
specified time period. For example, the Website states that “The Power of 3” provides “Returns
300% in 45 days! business days” and “Year of the Pig” provides “Returns 188% in 38 days!
business days.”

30. Through the Circle Society website, participants can transfer their Bitcoin to
Circle Society from the participants’ own cryptocurrency wallets. Participants who deposit
Bitcoin through the Website are able to log into the Website to view their purported account
balance with Circle Society, denominated in Bitcoin.

31. At Defendants’ instruction, pool participants provided at least $11 million in
funds to Defendants via a Bitcoin wallet address controlled by Saffron and/or through the Circle
Society website. Some participants also provided USD to Saffron directly.

32. Defendants misappropriated pool participants’ funds by soliciting funds for
trading on behalf of the Pool and then holding participants’ funds in Saffron’s personal E-Wallet
instead of segregating the funds in a pool account and using the funds to trade on behalf of the
Pool.

33. Atno time did Defendants create or operate the Pool as an entity cognizable as a
legal entity separate from the pool operator. As a result, at no time were any funds from pool

participants received in the Pool’s name because a separate pool was never created.

 
hk WwW

sa NSN

10
ib
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 10 of 23

34. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Defendants, by and through Saffron, failed to maintain pool funds separately from
Saffron’s own funds. Defendants commingled pool participants’ funds with personal funds of
Saffron. As described above, pool participants deposited funds into a Bitcoin wallet address
controlled by Saffron and/or through the Circle Society website. Defendants then held these
funds in Saffron’s personal E-Wallet instead of segregating them in a pool account.

B. Material Omissions and Misrepresentations of Material Facts

35. In furtherance of the fraudulent scheme, Defendants knowingly made and
continue to make material omissions of fact in solicitations and other communications with
actual and prospective pool participants, including by failing to disclose that:

a. Defendants misappropriated pool participants’ funds by soliciting funds for trading
and then retaining participants’ funds in Saffron’s personal E-Wallet instead of
segregating the funds in a pool account and using the funds to trade on behalf of the
Pool;

b. Defendants were not registered with the CFTC as required by the Act and were
therefore operating an unlawful business enterprise; and

c. Purported “returns” paid to some pool participants were in fact the principal deposits
of other participants and were not generated by profitable trading.

36. Similarly, Defendants misrepresented and continue to misrepresent material facts
in their solicitations and other communications with actual and prospective pool participants,
including by mispresenting that:

a. Pool participants’ funds would be pooled and used to trade binary options contracts,

among other things, for the benefit of participants;

10

 
& Ww WN

“a OS

10
11
12
13
14
15
16

17°

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 11 of 23

b. Guaranteed profits would be paid to participants (e.g., up to a 300% return every

three weeks); and

c. Guaranteed referral fees would be paid to participants in the amount of one Bitcoin

for every Bitcoin and/or equal to twenty percent (20%) of the assets invested by their
friends and acquaintances.
Cc. Defendants’ Misappropriation and Refusal to Return Participants’ Funds

37. As described above, Defendants misappropriated participants’ funds by soliciting
funds for trading and then holding participants’ funds in Saffron’s personal E-Wallet instead of
segregating the funds in a pool account and using them for trading on behalf of the Pool. |
Defendants did not disclose to actual and prospective participants that they misappropriated and
used their funds for Saffron’s personal use.

38. The Bitcoin tendered by participants to Defendants were held in Saffron’s
personal E-Wallet and were never placed in any cryptocurrency or other trading accounts for the
benefit of the Pool. Similarly, at least some of the USD tendered by participants to Defendants
were converted to Saffron’s personal use and not placed in any cryptocurrency or other trading
accounts for the benefit of the Pool.

39. Defendants did not use the funds solicited and accepted from participants to trade
on behalf of the Pool as promised.

40. Defendants also misappropriated some portions of participants’ funds by
providing Bitcoin to certain participants as purported trading “profits,” in order to create the
illusion that the Pool was trading, and trading profitably. For example, in early-January 2018,
one participant provided Saffron with ten Bitcoin (worth approximately $150,000 at the time),

and Saffron returned thirty Bitcoin (worth approximately $450,000 at the time) to this participant

11

 
SN NHN AW F&F WO WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 12 of 23

as purported “profits” within twenty-four hours. This participant then touted these results to
induce other members of the public to invest with Saffron.

41. | Other pool participants made and continue to make repeated demands on
Defendants for the return of their funds. None of the participants received any “profits” within
three weeks or at any other time. The majority of participants have been unable to obtain a
return of any of their funds.

42. Defendants attempted to perpetuate the fraud and conceal their misappropriation
of participants’ funds by making false statements to participants. Saffron made and continues to
make, individually and as the agent of Circle Society, numerous representations to participants as
to why Defendants are not paying profits as promised, including but not limited to: (a) computer
shutdowns due to “solar flares”; (b) withdrawal delays at various cryptocurrency exchanges; and
(c) transactions being “jammed up” or “frozen in cycle.” Upon information and belief, these
representations are false.

D. Failure to Register

43. During the Relevant Period, Saffron acted and continues to act in a capacity as a
CPO by soliciting, accepting, and receiving funds from the public while engaged in a business
that is of the nature of an investment trust, syndicate, or similar form of enterprise, for the
purpose of, among other things, trading in commodity futures, without being registered with the
CFTC as a CPO.

44. From September 6, 2018 through the present, Circle Society acted and continues
to act in a capacity as a CPO by soliciting, accepting, and receiving funds from the public while
engaged in a business that is of the nature of an investment trust, syndicate, or similar form of

enterprise, for the purpose of, among other things, trading in commodity futures, without being

12

 
So CO JT DH WN f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 13 of 23

registered with the CFTC as a CPO.
45. From September 6, 2018 through the present, Saffron acted and continues to act

in a capacity as an AP of Circle Society by, in his capacity as a partner, officer, employee,

‘consultant or agent of the CPO (Circle Society), soliciting or supervising the solicitation of funds

for participation in the Pool, without being registered with the CFTC as an AP of a CPO.

VI. VIOLATIONS OF THE COMMODITY EXCHANGE ACT
AND CFTC REGULATIONS

COUNT ONE
Violations of Section 4c(b) of the Act, 7 U.S.C. § 6c(b) (2012), and Regulation 32.4,
17 C.F.R. § 32.4 (2019)
(Options Fraud—Defendants Saffron and Circle Society)

46. The allegations set forth in the preceding paragraphs are re-alleged and
incorporated herein by reference.

47. 70U.S.C. § 6c(b) makes it unlawful for any person to offer to enter into, enter into,
or confirm the execution of, any transaction involving any commodity regulated under the Act
which is of the character of, or is commonly known to the trade as, inter alia, an “option,” “bid,”
“offer,” “put,” or “call,” contrary to any rule, regulation, or order of the CFTC prohibiting any -
such transaction or allowing any such transaction under such terms and conditions as the CFTC
shall prescribe. Through 7 U.S.C. § 6c(b), Congress has given the CFTC jurisdiction and
plenary rulemaking authority over all commodity option transactions.

48. 17 C.F.R. § 32.4, promulgated in part pursuant to 7 U.S.C. § 6c(b), provides that,
in or in connection with an offer to enter into, the entry into, or the confirmation of the execution
of, any commodity option transaction, it shall be unlawful for any person, directly or indirectly:

(a) to cheat or defraud or attempt to cheat or defraud any other person; (b) to make or cause to be

made to any other person any false report or statement thereof or cause to be entered for any

13

 
a

sa HN NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 14 of 23

person any false record thereof; or (c) to deceive or attempt to deceive any other person by any
means whatsoever.

49. As described herein, Defendants cheated or defrauded, or attempted to cheat or
defraud, and deceived, or attempted to deceive, other persons in connection with Defendants’
offers to enter into commodity option contracts by, among other things: (a) failing to advise
participants that they were misappropriating participants’ funds; (b) failing to advise participants
that they were not trading their funds as promised; (c) failing to advise participants that they
were not earning “profits” of up to 300% every three weeks; (d) misrepresenting that
participants’ funds would be pooled and used to trade binary options trading, among other things,
for the benefit of the Pool; and (e) falsely guaranteeing “profits” of up to 300% every three
weeks along with referral fees.

50... The foregoing acts, omissions, and failures by Saffron occurred within the scope
of his employment, agency, or office with Circle Society during the September 6, 2018 through

the present timeframe. Therefore, Circle Society is liable for Saffron’s violations of 7 U.S.C.

'§ 6c(b) and 17 C.F.R. § 32.4, pursuant to Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B)

(2012), and Regulation 1.2, 17 C.F.R. § 1.2 (2019).

51. Saffron held and exercised direct and indirect control over Circle Society and
either did not act in good faith or knowingly induced Circle Society’s violations of 7 U.S.C.
§ 6c(b) and 17 C.F.R. § 32.4 during the September 6, 2018 through the present timeframe. As a
controlling person of Circle Society, Saffron is liable for Circle Society’s violations of 7 U.S.C.
§ 6c(b) and 17 C.F.R. § 32.4 pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b) (2012).

52. Each misrepresentation, omission of material fact, false statement, and

misappropriation, including but not limited to those specifically alleged herein, is alleged as a

14

 
f

sa NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 15 of 23

separate and distinct violation of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4.
COUNT TWO
Violations of Section 40(1)(A)-(B) of the Act, 7 U.S.C. § 60(1)(A)-(B) (2012)
(Fraud by a CPO—Defendants Saffron and Circle Society; Fraud by an AP of a CPO—
Defendant Saffron)

53. The allegations set forth in the preceding paragraphs are re-alleged and
incorporated herein by reference.

54. During the Relevant Period, Saffron acted and continues to act as a CPO, as
defined by Section 1a(11) of the Act, 7 U.S.C. § 1a(11) (2012), by soliciting, accepting, or
receiving funds or property (in the form of Bitcoin) from the public while engaged in a business
that is of the nature of an investment trust, syndicate, or similar form of enterprise, for the
purpose of trading in commodity interests, including, in relevant part, commodity options
authorized under Section 4c of the Act, 7 U.S.C. § 6c.

55. From September 6, 2018 through the present, Circle Society acted and continues
to act as a CPO, as defined by Section 1a(11) of the Act, 7 U.S.C. § 1a(11) (2012), by soliciting,
accepting, or receiving funds or property (in the form of Bitcoin) from the public while engaged
in a business that is of the nature of an investment trust, syndicate, or similar form of enterprise,
for the purpose of trading in commodity interests, including, in relevant part, commodity options
authorized under 7 U.S.C. § 6c.

56. An AP ofa CPO is defined by Regulation 1.3, 17 C.F.R. § 1.3 (2019), as any
person who is associated with a CPO as a partner, officer, employee, consultant, or agent (or any
natural person occupying a similar status or performing similar functions), in any capacity which

involves (i) the solicitation of funds, securities, or property for a participation in a commodity

pool or (ii) the supervision of any person or persons so engaged. From September 6, 2018

15

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 16 of 23

through the present, Saffron acted and continues to act as an AP of CPO Circle Society by
soliciting funds or property (in the form of Bitcoin) for the Pool.

57.. 7U.S.C. § 60(1)(A)-(B) prohibits CPOs and APs of CPOs, whether registered
with the CFTC or not, from using the mails or any means or instrumentality of interstate
commerce, directly or indirectly, from employing devices, schemes or artifices to defraud any
actual or prospective participant, or engaging in transactions, practices, or courses of business
which operate as a fraud or deceit upon any actual or prospective participant.

58. As alleged herein, Defendants employed or are employing a device, scheme, or
artifice to defraud actual and prospective participants or engaged or are engaging in transactions,
practices, or a course of business which operated or operates as a fraud or deceit upon any actual
or prospective participant, including without limitation: misappropriation of participants’ funds
and misrepresenting and/or omitting material facts in solicitations and communications with
participants, all in violation of 7 U.S.C. § 60(1)(A)-(B).

59. The foregoing acts, omissions, and failures by Saffron occurred within the scope
of his employment, agency, or office with Circle Society during the September 6, 2018 through
the present timeframe. Therefore, Circle Society is liable for Saffron’s violations of 7 U.S.C.

§ 60(1)(A)-(B) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

60. Saffron held and exercised direct and indirect control over Circle Society and
either did not act in good faith or knowingly induced Circle Society’s violations of 7 U.S.C.

§ 60(1)(A)-(B) during the September 6, 2018 through the present timeframe. As a controlling
person of Circle Society, Saffron is liable for Circle Society’s violations of 7 U.S.C. § 60(1)(A)-

(B), pursuant to 7 U.S.C. § 13c(b).

16

 
o CO ~~ NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 17 of 23

61. Each act of fraudulent solicitation, misappropriation and false statement,
including but not limited to those specifically alleged herein, is alleged as a separate and distinct
violation of 7 U.S.C. § 60(1)(A)-(B).

COUNT THREE
Violations of Regulation 4.20(a)(1), (b), and (c), 17 C.F.R. § 4.20(a)(1), (b), (c) (2019)
(Failure to Operate Commodity Pool as a Separate Legal Entity, Failure to Receive Funds
in the Pool’s Name, and Commingling of Pool Funds)

62. The allegations set forth in the preceding paragraphs are re-alleged and
incorporated herein by reference.

63. 17 C.F.R. § 4.20(a)(1) requires a CPO to operate his or her commodity pool as an
entity cognizable as a legal entity separate from that of the pool operator, with certain specified
exceptions not applicable here.

64. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Circle Society, while acting as CPOs, violated 17 C.F.R. § 4.20(a)(1) by failing to
operate the commodity pool as a legal entity separate from themselves.

65. 17 C.F.R. § 4.20(b) provides: “All funds, securities or other property received by
a commodity pool operator from an existing or prospective pool participant for the purchase of
an interest or as an assessment (whether voluntary or involuntary) on an interest in a pool that it
operates or that it intends to operate must be received in the pool’s name.”

66. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Circle Society, while acting as CPOs, violated 17 C.F.R. § 4.20(b) by receiving funds
from existing or prospective poo! participants for the purchase of an interest in the Pool without
receiving the same in the Pool’s name.

67. 17 C.F.R. § 4.20(c) provides, “[n]o commodity pool operator may commingle the

property of any pool that it operates or that it intends to operate with the property of any other

17

 
oc CO SFT DO WA Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 18 of 23

person.”

68. During the Relevant Period, Saffron, and from September 6, 2018 through the
present, Circle Society, while acting as CPOs, violated 17 C.F.R. § 4.20(c) by commingling pool
funds with the personal funds of Saffron.

COUNT FOUR
Violations of Section 4m(1) and 4k(2) of the Act, 7 U.S.C. §§ 6m(1), 6k(2)(2012)

(Failure to Register as a CPO—Defendants Saffron and Circle Society; Failure to Register
as an AP of a CPO—Defendant Saffron)

69. The allegations set forth in the preceding paragraphs are re-alleged and
incorporated herein by reference.

70. 7U.S.C. § 6m(1) makes it unlawful for any CPO, unless registered with the
CFTC, to make use of the mails or any means or instrumentality of interstate commerce in
connection with its business as a CPO.

71. During the Relevant Period, Saffron acted as a CPO by engaging in a business
that was in the nature of a commodity pool, investment trust, syndicate, or similar enterprise, and
in connection therewith, solicited, accepted, or received from others, funds, securities, or
property, either directly or otherwise, for the purpose of trading in commodity interests,
including without limitation, commodity options, while failing to register with the CFTC as a
CPO in violation of 7 U.S.C. § 6m(1). During the Relevant Period, Saffron was not exempt from
registration as a CPO.

72. From September 6, 2018 through the present, Circle Society acted as a CPO by
engaging in a business that was in the nature of a commodity pool, investment trust, syndicate, or
similar enterprise, and in connection therewith, solicited, accepted, or received from others,
funds, securities, or property, either directly or otherwise, for the purpose of trading in

commodity interests, including without limitation, commodity options, while failing to register

18

 
oO CO s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 19 of 23

with the CFTC as a CPO in violation of 7 U.S.C. § 6m(1). From September 6, 2018 through the
present, Circle Society was not exempt from registration as a CPO.

73. | 7 U.S.C. § 6k(2) makes it unlawful for any person to be associated with a CPO as
an officer or agent (or any person occupying a similar status or performing similar functions), in
any capacity that involves the solicitation of funds, securities, or property for participation in a
commodity pool, unless such person is registered with the CFTC as an AP of a CPO.

74. From September 6, 2018 through the present, Saffron was associated with CPO
Circle Society as an officer or agent in a capacity that involved the solicitation of funds,
securities, or property for participation in a commodity pool, while failing to register with the
CFTC as an AP of the CPO Circle Society in violation of 7 U.S.C. § 6k(2). From September 6,
2018 through the present, Saffron was not exempt from the requirement to register as an AP of a
CPO.

75. The foregoing acts, omissions, and failures by Saffron occurred within the scope
of his employment, agency, or office with Circle Society during the September 6, 2018 through
the present timeframe. Therefore, Circle Society is liable for Saffron’s violations of 7 U.S.C.

§ 6k(2), pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

76. Saffron held and exercised direct and indirect control over Circle Society and
either did not act in good faith or knowingly induced Circle Society’s violations of 7 U.S.C.

§ 6m(1) during the September 6, 2018 through the present timeframe. As a controlling person of
Circle Society, Saffron is liable for Circle Society’s violations of 7 U.S.C. § 6m(1), pursuant to

TUS.C. § 13c(b).

19

 
“a DN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 20 of 23

77. Each instance during the Relevant Period in which Saffron acted as an
unregistered CPO, including but not limited to those specifically alleged herein, is alleged as a
separate and distinct violation of 7 U.S.C. § 6m(1).

78. Each instance from September 6, 2018 through the present in which Circle
Society acted as an unregistered CPO, including but not limited to those specifically alleged
herein, is alleged as a separate and distinct violation of 7 U.S.C. § 6m(1).

79. Each instance from September 6, 2018 through the present in which Saffron acted
as an AP of Circle Society, including but not limited to those specifically alleged herein, is
alleged as a separate and distinct violation of 7 U.S.C. § 6k(2).

Vil. RELIEF REQUESTED

WHEREFORE, the CFTC respectfully requests that this Court, as authorized by Section
6c of the Act, 7 U.S.C. § 13a-1 (2012), and pursuant to its own equitable powers, enter:

A. An order finding that Defendants violated Sections 4c(b), 4m(1), and 40(1)(A)-
(B) of the Act, 7 U.S.C. §§ 6c(b), 6m(1), 60(1)(A)-(B) (2012), and Regulations 4.20(a)(1), (b)
and (c), and 32.4, 17 C.F.R. §§ 4.20(a)(1), (b), (c), 32.4 (2019);

B. An order finding that Saffron violated Section 4k(2) of the Act, 7 U.S.C. § 6k(2)
(2012);

C. An order of permanent injunction restraining, enjoining and prohibiting
Defendants and any other person or entity in active concert with them, from engaging in conduct
in violation of 7 U.S.C. §§ 6c(b), 6m(1), 60(1)(A)-(B) and 17 C.F.R. §§ 4.20(a)(1), (b), (c), 32.4;

D. An order of permanent injunction restraining, enjoining and prohibiting Saffron
and any other person or entity in active concert with him, from engaging in conduct in violation

of 7 U.S.C. § 6k(2) (2012);

20

 
SI DH un BP W NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 21 of 23

E, An order of permanent injunction prohibiting Defendants and any other person or

entity in active concert with them from, directly or indirectly:

1)

2)

3)

4)

5)

6)

7)

Trading on or subject to the rules of any registered entity (as that term is
defined by Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2012));

Entering into any transactions involving “commodity interests” (as that term is
defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019)), for accounts held in the
name of Defendants or for accounts in which Defendants have a direct or
indirect interest;

Having any commodity interests traded on Defendants’ behalf;

Controlling or directing the trading for, or on behalf of any other person or
entity, whether by power of attorney or otherwise, in any account involving
commodity interests;

Soliciting, receiving, or accepting any funds from any person for the purpose
of purchasing or selling of any commodity interests;

Applying for registration or claiming exemption from registration with the
CFTC in any capacity, and engaging in any activity requiring such registration
or exemption from registration with the CFTC, except as provided for in
Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2019); and

Acting as a principal (as that term is defined in Regulation 3.1(a), 17 C.F.R.

§ 3.1(a) (2019)), agent, or any other officer or employee of any person
registered, exempted from registration, or required to be registered with the
CFTC except as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9)

(2019);

21

 
& Ww N

Sa DN AN

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 22 of 23

F. An order requiring Defendants, as well as any successors thereof, to disgorge,
pursuant to such procedures as the Court may order, all benefits received including, but not
limited to, salaries, commissions, loans, fees, revenues, and trading profits derived, directly or
indirectly, from acts or practices which constitute violations of the Act and Regulations as
described herein, including pre-judgment and post-judgment interest;

G. An order requiring Defendants, as well as any successors thereof, to make full
restitution, pursuant to such procedures as the Court may order, to every person or entity who
sustained losses proximately caused by Defendants’ violations described herein, including pre-
judgment and post-judgment interest;

H. An order directing Defendants, as well as any successors thereof, to rescind,
pursuant to such procedures as the Court may order, all contracts and agreemerits, whether
implied or express, entered into between them and any of the participants whose funds were
received by Defendants as a result of the acts and practices that constituted violations of the Act
and Regulations, as described herein;

IL. An order directing Defendants, as well as any successors thereof; to pay a civil
monetary penalty, to be assessed by the Court, in an amount not to exceed the penalty prescribed
by Section 6c(d)(1) of the Act, 7 U.S.C. § 13a-1(d)(1) (2012), as adjusted for inflation pursuant
to the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114-
74, tit. VII, § 701, 129 Stat. 584, 599-600, see 17 C.F.R. § 143.8 (2019), or subsequent annually
adjusted amounts, for each violation of the Act and Regulations, as described herein;

J. An order directing that Defendants, and any successors thereof, make an
accounting to the Court of all of their assets and liabilities, together with all funds they received

from and paid to participants and other persons in connection with commodity interests and all

22

 
hk Ww WN

sa HD WN

10
11
12
13
14 |
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01697-JAD-DJA Document1 Filed 09/30/19 Page 23 of 23

disbursements for any purpose whatsoever of funds received from commodity interests,

including salaries, commissions, interest, fees, loans, and other disbursement of money or

property of any kind from at least December 2017 to the date of such accounting;

K. An order requiring Defendants, and any successors thereof, to pay costs and fees

as permitted by 28 U.S.C. §§ 1920 and 2413(a)(2) (2012); and

L. Such other and further relief as this Court may deem necessary and appropriate

under the circumstances.

Dated: September 30, 2019

Respectfully submitted,

By: /s/ Danielle E. Karst

Danielle E. Karst

Timothy J. Mulreany
COMMODITY FUTURES TRADING
COMMISSION

Three Lafayette Centre

1155 21st Street, N.W.
Washington, D.C. 20581
Telephone: (202) 418-5000
Facsimile: (202) 418-5523

23

 
